department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc pa apjp b01 conex-160367-05 office_of_chief_counsel number info release date uil 6050p 6050p ---------------------------------------- ----------------------------------------------------- -------------------------------- dear ----------------- this letter responds to your inquiry to commissioner mark everson internal_revenue_service dated date on behalf of organizations e ngaged in the business of buying and collecting outstanding delinquent debt these organizations wrote to you about the information reporting requirements for cancellation of indebtedness under sec_6050p of the internal_revenue_code the code and regulations background any applicable_entity including an applicable_financial_entity that discharges indebtedness of dollar_figure or more of any person during a calendar_year must file an information_return with the internal_revenue_service irs and furnish an information statement to the debtor showing the amount of discharged indebtedness sec_6050p of the code in congress expanded the definition of applicable_financial_entity to include any organization a significant trade_or_business of which is the lending of money by adding sec_6050p see sec_533 of the tax relief extension act of public law previously an applicable_financial_entity included in general only banks thrifts and credit unions their government-supervised subsidiaries and certain government agencies like the fdic that often succeed to the loan assets of failed financial institutions on date the irs and the treasury_department issued proposed_regulations under sec_6050p of the code in sec_1_6050p-2 of the income_tax regulations see f_r big_number sec_1_6050p-2 of the proposed_regulations stated e acquisition of indebtedness by subsequent holder for purposes of this section lending money includes acquiring an indebtedness and gross_income arising from such an acquired indebtedness is treated as gross_income from lending money without regard to whether the indebtedness was originated by either an applicable_entity or a related_party consistent with irs and treasury_department practice we provided a three-month notice-and- comment period during which we received several comments a hearing followed this period conex-160367-05 on date we received additional communications that were made part of the record and were carefully considered in the preparation of the final regulations we received no communications from the debt-buying collecting industry at any time during the regulation process we issued the final regulations on date more than two years after the hearing see f_r big_number the definition in the final regulations that corresponds to the language quoted above reaches the same result as in the proposed_regulations and articulates that result with even greater clarity e acquisition of an indebtedness from a person other than the debtor included in lending money for purposes of this section lending money includes acquiring an indebtedness not only from the debtor at origination but also from a prior holder of the indebtedness gross_income arising from indebtedness is gross_income from the lending of money without regard to who originated the indebtedness if an organization acquires an indebtedness the organization is required to report any cancellation of the indebtedness if the organization is engaged in a significant trade_or_business of lending money the regulations are effective for discharges of indebtedness occurring on or after date meeting with industry representatives at the industry’s request personnel from our office_of_chief_counsel met with representatives of the debt-buying collecting industry on date during this meeting certain industry representatives requested a one-year delay in the applicability of the reporting requirements under sec_6050p and the regulations to this industry the representatives expressed two main concerns complying with the regulations might increase the threat of litigation under the fair debt collection practices act fdcpa and without the requested one-year delay complying with the reporting requirements would be very difficult threat of litigation the industry represents that typically a lender or debt-seller does not provide a breakdown of a delinquent debt into principal interest penalties or other_amounts and the debt-buyer typically purchases the delinquent debt in a lump sum amount as a result an organization that buys debt may not be able to provide the most complete information on form 1099-c cancellation of debt and certain industry representatives believe that the debt- buying collecting industry may face the threat of litigation under the fdcpa for providing false or misleading information see u s c section 1692k in a lending transaction an applicable_entity is not required to report amounts other than stated principal sec_1_6050p-1d of the regulations the aggregate amount of cancelled debt reported in box on form 1099-c may include stated principal fees stated_interest penalties conex-160367-05 or other_amounts but any amount of interest that is included in box should be separately reported in box an organization that buys delinquent debt for a lump sum however may not know and cannot obtain the breakdown of the amount owed into principal fees interest etc in such a case if the buyer cancels the debt it might consider including along with the form 1099-c that is furnished to the debtor a notification that the amounts reported on the forms 1099-c are based on the best available information and that box may include interest that is not reported in box but that would have been so reported if more complete information had been available we note that u s c section 1692k c of the fdcpa provides that a debt collector may not be held liable in any_action if the debt collector shows by a preponderance of evidence that the violation was not intentional and resulted from a bona_fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error one-year delay as mentioned above certain representatives of the debt-buying collecting industry have requested a one-year delay in order to obtain more complete information from lenders or debt- sellers and to otherwise comply with the reporting requirements of sec_6050p and the regulations although we continue to study how the pre-1999 rules and regulations under sec_6050p should apply to applicable financial entities newly subject_to reporting under sec_6050p we do not think it is appropriate to grant a one-year delay of the reporting requirement for the debt-buying collecting industry form 1099-c is a useful tool for the irs in identifying taxpayers who may have income as a result of cancelled debt even without the breakdown between pri ncipal and interest and the irs might not otherwise be able to identify these taxpayers if we grant a delay of the reporting requirements moreover in date the proposed_regulations alerted the debt- buying collecting industry that it might be subject_to reporting responsibilities under sec_6050p of the code the industry has had sufficient time since date when we published the final regulations to prepare to comply with these requirements we understand that some members of the industry knew about this reporting obligation and have taken steps to timely comply granting blanket relief for noncompliance regardless of whether an industry member had reasonable_cause for failure to comply might discourage and disadvantage those industry members who devoted the time and resources to fulfilling their reporting obligations as noted above some organizations that buy delinquent debt are ready to comply with the reporting requirements of sec_6050p of the code and the regulations at this time organizations that cannot fully comply at this time may on a case-by-case basis request under sec_6724 and the regulations a waiver for reasonable_cause of any penalties proposed under sec_6721 failure_to_file_correct_information_returns and sec_6722 failure to furnish correct information statements a filer may establish reasonable_cause if there are significant mitigating factors with respect to the failure including that the filer was never previously required to file the particular type of return or to furnish the particular type of statement or if conex-160367-05 the failure arose from events beyond the filer’s control sec_301_6724-1 of the regulations on procedure and administration in addition a filer must show that it acted in a responsible manner both before and after the failure occurred we are confident that this case-by-case process for reviewing requests for penalty relief will work better than a blanket waiver to provide relief to qualifying organizations without disadvantaging those organizations who have taken the steps to comply with their statutory and regulatory obligations i hope this information is helpful if you have any additional questions please contact either ------------------at ---------------------or --------------------at -------------------- of my office sincerely curtis g wilson assistant chief_counsel administrative provisions judicial practice procedure administration
